Case: 22-60090         Document: 00516562997             Page: 1      Date Filed: 12/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 1, 2022
                                       No. 22-60090                        Lyle W. Cayce
                                     Summary Calendar                           Clerk


   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Randy Laverne Marshall,

                                                                  Defendant—Appellant.


                     Appeals from the United States District Court
                       for the Southern District of Mississippi
                        USDC Nos. 1:13-CR-51-1, 1:14-CR-1-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Randy Laverne Marshall, federal prisoner #17550-043, appeals the
   district court’s denial of his motion under 18 U.S.C. § 3582(c)(1)(A)(i) to
   reduce his 1,704-month prison sentence. Proceeding pro se, Marshall
   contends the district court failed to properly balance the 18 U.S.C. § 3553(a)
   sentencing factors.



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-60090     Document: 00516562997           Page: 2   Date Filed: 12/01/2022




                                    No. 22-60090


          We review a district court’s decision whether to reduce a sentence
   under § 3582 for an abuse of discretion. United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). Here, the district court, in determining that the
   sentencing factors did not weigh in favor of a sentence reduction, expressly
   considered Marshall’s history and characteristics, his rehabilitation efforts,
   the seriousness of his offense, and the need to protect the public, to provide
   just punishment for the offense, and to deter future criminal conduct. See
   § 3553(a)(1)–(2). Marshall points to no error of law or clearly erroneous
   assessment of the evidence. See Chambliss, 948 F.3d at 693. His disagreement
   with how the district court balanced the § 3553(a) factors is insufficient to
   demonstrate an abuse of discretion. See id. at 694.
          AFFIRMED.




                                         2